DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on May 24, 2021. At this time, claims 1-21 are pending and addressed below.
Claim Objections
Claim 1 is objected to because of the following informalities: As to claim, the claim recites “a software program”, the word “ software program” has to be consistently recited in the body of the claim and the preamble to not violate antecedent issue.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: As to claim 2, the claim recites “IDs” for the first time, it needs to be spelled out.  Appropriate correction is required.

Claims 5, 6, 13, are objected to because of the following informalities: These claims recite the word “ if”, it is not clear that the statement after that word is part of the claim.  Appropriate correction is required.

Claim 13 are 21 are objected to because of the following informalities: These claims are not properly indented because a period is needed at the end of the limitation.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C 103 as being unpatentable over Kothari, US pat. No 7174536 in view of Zvi, US pat.No 5163016. 

1. Kothari discloses a computer implemented method for analyzing and verifying software for safety and (See Kothari, abstract; the program slice diagram includes a directed graph that has multiple nodes and arcs connecting the nodes. Nodes can correspond to statements within a selected subroutine of the source code, variable references outside the subroutine, or calls made to other subroutines that are considered part of the program slice.) security comprising:
providing a software program, wherein the program comprises a sequence of program statements to be executed by a processor of a computing device; (See Col 5, lines 25-30; a program slice is a program debugging and understanding technique and is a sequence of program statements that are influential on the value of one or more variables at given points. Program slice browser 268 represents the program slice by a diagram, which is a directed graph of nodes with labeled arcs.)
computing a compact representation of the program; (See Col 1, lines 61-65; Domain-specific knowledge often plays an important role in creating simplified representations that help in understanding a complex program. For example, it is a common practice to create a high-level mode, such as block diagrams with annotations, in order to understand a complex program.) 
identifying a subset of program statements that are relevant to a property of the program to be verified; (See col 2, lines 32-35; Nodes can correspond to statements within a selected subroutine of the source code, variable references outside the subroutine, or calls made to other subroutines that are considered part of the program slice. Arcs represent data flow dependencies between the nodes.)
Kothari does not appear to explicitly disclose computing a homomorphism that maps program statements that are not relevant to the property to be verified to an identity; and verifying the property using the homomorphism. 
However, Zvi discloses computing a homomorphism that maps program statements that are not relevant to the property to be verified to an identity; (See Zvi, col 75, lines 64-67 and col 76, lines 1-5; a homomorphism of Boolean algebras is a map which is linear with respect to *, + and .about. (i.e., .phi.(x*y)=.phi.(x)8.phi.(y), .phi.(x+y)=.phi.(x)+.phi.(y) and .phi.(.about.x)=.about..phi.(x)). Any homomorphism is order-preserving (x&lt;y&gt;.phi.(x)&lt;.phi.(y)). Every Boolean algebra contains as a subalgebra the trivial Boolean algebra ={0,1}. If S L is a subset of L, [S] is defined to be the smallest subalgebra of L containing S. A sum or product indexed over the empty set is 0, 1 respectively.)  and verifying the property using the homomorphism. (See Zvi, col 72, lines 27-40; defining the homomorphism D.fwdarw.D' indirectly in terms of homomorphisms on components of D. If D may be factored as D=D.sub.1 . . . D.sub.k and D' likewise factored as D'=D.sub.1 ' . . . D.sub.k ', then it is shown that the existence of component homomorphisms .PHI..sub.i :D.sub.i .fwdarw.D.sub.i ' for i=1, . . . k imply the existence of a product homomorphism ##EQU1## Although the size of D grows geometrically with k, the complexity of verifying that each .PHI..sub.i has the required properties is only linear in the size of D.sub.i. see also performed in verifying the mappings associated with the system refinements (block 14). That is, mathematically, the relationship between the system reduction (relative to some task) and the unreduced system is much like the relationship between the system definition within block 15 and the refined system definition within block 13. As an aside, in some of the literature, these mappings are sometimes referred to as “homomorphism” )  
Kothari and Zvi are analogous art because they are from the same field of endeavor which is software security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kothari with the teaching of Zvi to include the verification process because it would have allowed the development of finite state machine implementations of such systems through a methodology based upon formal verifications. (See Zvi, col 1, lines 7-10)
3. The combination Kothari and Zvi discloses the method of claim 1 wherein computing a compact representation of the program comprises computing a successor relation for the program statements and enumerating the elements in the successor relation. (See Section 2. preliminaries) 
Kothari and Zvi are analogous art because they are from the same field of endeavor which is software security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kothari with the teaching of Zvi to include the verification process because it would have allowed the development of finite state machine implementations of such systems through a methodology based upon formal verifications. (See Zvi, col 1, lines 7-10)
 4. The combination Kothari and Zvi discloses the method of claim 3 further comprising imposing a ring structure on the successor elements wherein the ring structure comprises one or more properties selected from the group consisting of addition, multiplication, additive identity denoted by 0, multiplicative identity denoted by 1; and multiplicative inverse. (See fig 7; a multiplier that comprises a processor that calculates products in accordance with some algorithm and a multiplier that comprises a lookup table)
Allowable Subject Matter
Claims (2 and 5-21 together) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kothari, WO 9310500, title” Improved memory capacity neural network “
US10402547, title “ System and method of interlocking to protect software-mediated program and device 

behaviours “. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 8/9/2022 

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438